DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasumoto et al. (JP 2016-19695 (National Center for Geriatrics and Gerontology, Miyuki Elex Co., Ltd., VR Techno Center Inc., System-Network Corp) 04 February 2016.), and Machine translation thereof submitted by Applicant in the IDS filed 3/12/2020) describes the same invention as claimed, including: 
	Regarding claim 1, A therapy and/or exercise instructing process management system (10) implemented by a client-side terminal (12) operated by a client (100) and a trainer-side terminal (30 or 40) that is connectable to the client-side terminal via communication (via internet 200, see Fig. 4) and operated by a trainer (para. 55: “A PC 30 and a tablet 40 are arranged in a hospital or the like, and a PC 30 is installed in a house different from a house of a user 100. The PC 30 and the tablet 40 are connected to the Internet 200. The PC 30 and the tablet 40 are connected to the server 20 via the internet 200, so that the user 100 stored in the server 20 can be accessed. By utilizing such a PC 30 or a tablet 40, a physical therapist and a nurse at a remote location can grasp the history of exercise of the user 100, and can give an appropriate guidance to the user 100. Further, for example, a family of the user 100 can monitor a history of movement of the user 100 at a remote location using the PC 30.”), the system comprising: an assessor that assesses a posture of the client in a steady state and/or a moving state (para. 42-44, 53 and Fig. 3); an exercise determiner that determines exercise to be performed by the client based on an assessment made by the assessor (para. 44-49 and Fig. 3); and a storage (associated with computer 14) that stores information regarding the assessment made by the assessor and information regarding the exercise that is determined by the exercise determiner and performed by the client (para. 44-53 and Fig. 3).  
Regarding claim 2, further comprising a displayer (12) that is capable of displaying at least a part of the information stored in the storage on the client-side terminal (paras. 20-22, 27, 40-42 and Fig. 1) and the trainer- side terminal (para. 55 and Fig. 4).
Regarding claim 3, wherein the displayer further displays an ideal target image showing a posture to be a target of the client, the ideal target image corresponding to the posture of the client in the steady state and/or the moving state assessed by the assessor (paras. 20-22, 41, 42, Fig. 1 and Fig. 3).  
Regarding claim 9, further comprising an image capturer capable of capturing an image of the client, wherein the assessor assesses the posture of the client in the steady state and/or the moving state based on the image captured by the image capturer (para. 43-44, 53 and Fig. 1). 

Claim(s) 12  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasumoto et al. (JP 2016-19695 (National Center for Geriatrics and Gerontology, Miyuki Elex Co., Ltd., VR Techno Center Inc., System-Network Corp) 04 February 2016.), and Machine translation thereof submitted by Applicant in the IDS filed 3/12/2020) describes the same invention as claimed, including:
Regarding claim 12, A non-transitory computer-readable recording medium including a program causing a computer apparatus (14) to execute therapy and/or exercise instructing process management, the program causing the computer apparatus to function as: an assessor that assesses a posture of a client in a steady state and/or a moving state (para. 42-44, 53 and Fig. 3); an exercise determiner that determines exercise to be performed by the client based on an assessment made by the assessor (para. 44-49 and Fig. 3); and a storage (associated with computer 14) that stores information regarding the assessment made by the assessor and information regarding the exercise that is determined by the exercise determiner and performed by the client (para. 44-53 and Fig. 3).

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasumoto et al. (JP 2016-19695 (National Center for Geriatrics and Gerontology, Miyuki Elex Co., Ltd., VR Techno Center Inc., System-Network Corp) 04 February 2016.), and Machine translation thereof submitted by Applicant in the IDS filed 3/12/2020) describes the same invention as claimed, including: 
Regarding claim 13, A computer apparatus (14) executing therapy and/or exercise instructing process management, comprising: an assessor that assesses a posture of a client in a steady state and/or a moving state (para. 42-44, 53 and Fig. 3); an exercise determiner that determines exercise to be performed by the client based on an assessment made by the assessor (para. 44-49 and Fig. 3); and a storage (associated with computer 14) that stores information regarding the assessment made by the assessor and information regarding the exercise that is determined by the exercise determiner and performed by the client (para. 44-53 and Fig. 3).

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasumoto et al. (JP 2016-19695 (National Center for Geriatrics and Gerontology, Miyuki Elex Co., Ltd., VR Techno Center Inc., System-Network Corp) 04 February 2016.), and Machine translation thereof submitted by Applicant in the IDS filed 3/12/2020) describes the same invention as claimed, including:
Regarding claim 14, A therapy and/or exercise instructing process management method, comprising: assessing a posture of a client in a steady state and/or a moving state (para. 42-44, 53 and Fig. 3); determining exercise to be performed by the client based on an assessment made in the assessing (para. 44-49 and Fig. 3); and storing, in a computer apparatus (14), information regarding the assessment made in the assessing and information regarding the exercise that is determined in the determining exercise and performed by the client (para. 44-53 and Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasumoto et al. (JP 2016-19695 (National Center for Geriatrics and Gerontology, Miyuki Elex Co., Ltd., VR Techno Center Inc., System-Network Corp) 04 February 2016.), and Machine translation thereof submitted by Applicant in the IDS filed 3/12/2020) in view of NEC Software (JP 10-263126 A and Machine Translation thereon submitted by Applicant in the IDS filed 3/12/2020). NEC software is from the same field of endeavor. Yatsumoto et al. does not show but NEC software teaches wherein the displayer further displays an unideal target image showing a posture that is not supposed to be a target of the client, the unideal target image having in common at least a part of factors not satisfying a prescribed assessment criteria in the posture of the client, and corresponding to the posture of the client in the steady state and/or the moving state assessed by the assessor (NEC para. 19-20 and Fig. 3: “Fig. 3 is a diagram showing an analyzed operation in comparison with a bad from of an embodiment of an apparatus for analyzing an attitude of exercise using a personal computer of the present invention. As shown in Fig. 3, there is also provided a function such that, as compared with an ideal form, a case that can occur relatively frequently among some bad forms can be converted into data, and compared with an object to be analyzed to compare and analyze the object to be analyzed, and the most common data can be compared and analyzed with respect to the object of analysis and the most common data. Rather, if a number of students are instructed, they are suitable for classifying the shortcomings of one of the students.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to utilize the incorrect form comparison and display taught by NEC software on the device of Yasumoto et al. Doing so provides the predictable result of both instructing a user on what NOT to do as well as identifying errors in an individual in a group exercise session. Therefore, it would have been prima facie obvious to modify Yasumoto et al. as taught by NEC software to obtain the invention as claimed. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasumoto et al. (JP 2016-19695 (National Center for Geriatrics and Gerontology, Miyuki Elex Co., Ltd., VR Techno Center Inc., System-Network Corp) 04 February 2016.), and Machine translation thereof submitted by Applicant in the IDS filed 3/12/2020) in view of Neuro Technology Corp (JP 2007-334381 A, and machine translation thereof cited by Applicant in the IDS filed 3/12/2020). 

Regarding claim 5, Yasumoto et al. shows in Para. 50 assessment of exercise improvements over time, which implies storing information of at least date of exercise completion, however Yasumoto et al. does not explicitly show wherein: the storage stores the information regarding the assessment in association with date or time and date on which the assessment is made, and stores the information regarding the exercise performed by the client in association with date or time and date on which the exercise is performed; and the displayer is capable of displaying at least a part of the information stored in the storage in chronological order. 
	Neuro Technology Corp, from the same field of endeavor, teaches that it is known in the art to stores the information regarding the assessment in association with date or time and date on which the assessment is made, and stores the information regarding the exercise performed by the client in association with date or time and date on which the exercise is performed; and the displayer is capable of displaying at least a part of the information stored in the storage in chronological order (para. 50 and Fig. 27.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to store exercise history data associated with a date and display such data in chronological order. Doing so provides the predictable result of tracking and displaying historical exercise for the evaluation of trends, just as desired by Yasumoto et al. in para. 50. Therefore, it would have been prima facie obvious to modify Yasumoto et al. as taught by Neuro Technology Corp to obtain the invention as claimed.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasumoto et al. (JP 2016-19695 (National Center for Geriatrics and Gerontology, Miyuki Elex Co., Ltd., VR Techno Center Inc., System-Network Corp) 04 February 2016.), and Machine translation thereof submitted by Applicant in the IDS filed 3/12/2020) in view of Heywood et al. (US PGPub. 2009/0125333). 
	Yasumoto et al. does not show further comprising an inputter that inputs a site having a prescribed symptom in a body of the client, a type of the symptom of the site, and a level of the symptom of the site, wherein the displayer displays information indicating the type of the symptom of the site and the level of the symptom of the site at a position corresponding to the site having the prescribed symptom on a drawing regarding an external appearance of the body.
	Heywood et al., from the same field of endeavor, teaches that it is known in the art to provide an inputter that inputs a site having a prescribed symptom in a body of the client, a type of the symptom of the site, and a level of the symptom of the site, wherein the displayer displays information indicating the type of the symptom of the site and the level of the symptom of the site at a position corresponding to the site having the prescribed symptom on a drawing regarding an external appearance of the body (Heywood et al. paras. 72-77 and Fig. 7A-B).
	Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the graphical display of a body with injury indicator as taught by Heywood et al. on the system of Yasumoto et al. Doing so provides the predictable result of tracking a user’s injuries and providing appropriate exercise to remediate such injuries. Therefore, it would have been prima facie obvious to modify Yasumoto et al. as taught by Heywood et al. to obtain the invention as claimed. 

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasumoto et al. (JP 2016-19695 (National Center for Geriatrics and Gerontology, Miyuki Elex Co., Ltd., VR Techno Center Inc., System-Network Corp) 04 February 2016.), and Machine translation thereof submitted by Applicant in the IDS filed 3/12/2020) alone. 
Regarding claim 7, further comprising a posting receiver that receives a posting of a message and/or an image from the client-side terminal and the trainer-side terminal (para. 42), wherein the displayer further displays the message and/or the image received by the posting receiver on the client-side terminal and the trainer-side terminal (Yasumoto indicates that by using a PC 30 or Tablet 40 (“trainer side terminal” as required by the claim), a physical therapist or nurse (“trainer” as required by the claim) at a remote location can provide appropriate “guidance” to the user 100 (“client” as required by the claim). The “guidance” described in para. 42 is considered posting as required by claim 7, and the images of the user are considered and evaluated by the physical therapist or nurse as required by claim 7.) It would have been obvious, if not already present in Yasumoto, to display the guidance to the user on the display 12 as a matter of obvious design choice.
Regarding claim 8, Yasumoto further comprising an image capturer (13) capable of capturing an image of the client, wherein the posting receiver is capable of receiving a posting of an image of the exercise that is performed by the client and captured by the image capturer (para. 24-25 and 42).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasumoto et al. (JP 2016-19695 (National Center for Geriatrics and Gerontology, Miyuki Elex Co., Ltd., VR Techno Center Inc., System-Network Corp) 04 February 2016.), and Machine translation thereof submitted by Applicant in the IDS filed 3/12/2020) in view of Kabushiki Kaisha Verudi (JP 2014-78145 and machine translation thereof submitted by Applicant in the IDS filed 3/12/2020). 
Yasumoto et al. does not explicitly disclose wherein the assessor assesses the posture based on a position of a prescribed body site of the client, an inclination of the prescribed body site of the client, and/or positional relationships among a plurality of prescribed body sites in the image captured by the image capturer.
	Kabushiki, from the same field of endeavor, teaches wherein the assessor assesses the posture based on a position of a prescribed body site of the client, an inclination of the prescribed body site of the client, and/or positional relationships among a plurality of prescribed body sites in the image captured by the image capturer (para. 19-52 “Capturing and Inputting the Posture Image of the person to be evaluated” and “ “A taken image to an evaluatee’s attitude analysis” and “attitude evaluation- comparison with standard attitude”, also see Figs. 1-6). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the inclination and positional relationships as taught by Kabushiki on the system of Yasumoto et al. Doing so provides the predictable result of evaluating a client’s posture in order to provide corrective exercises. Therefore, it would have been prima facie obvious to include the attitude evaluation taught by Kabushiki on the system of Yasumoto et al to obtain the invention as claimed. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasumoto et al. (JP 2016-19695 (National Center for Geriatrics and Gerontology, Miyuki Elex Co., Ltd., VR Techno Center Inc., System-Network Corp) 04 February 2016.), and Machine translation thereof submitted by Applicant in the IDS filed 3/12/2020) in view of Matsushita Electric Works (JP 2003-256568 and machine translation thereof submitted by Applicant in the IDS filed 3/12/2020). 
Yasumoto et al. describes the invention substantially as claimed, but does not show further comprising an object drawer that draws a plurality of objects for visualizing positions and/or inclinations of each of prescribed body sites of the client in the image captured by the image capturer, wherein the assessor assess the posture based on the positions of the objects, the inclinations of the prescribed body site of the client, and positional relationships among the plurality of objects.
Matsushita, from the same field of endeavor, teaches that it is known in the art to provide an object drawer that draws a plurality of objects for visualizing positions and/or inclinations of each of prescribed body sites of the client in the image captured by the image capturer, wherein the assessor assess the posture based on the positions of the objects, the inclinations of the prescribed body site of the client, and positional relationships among the plurality of objects (para. 29-30 and Figs. 1, 3 and 5).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the object drawer based on posture as taught by Matsushita on the system of Yasumoto et al. Doing so provides the predictable result of evaluating the posture of the client to assist in assessment and training thereof. Therefore, it would have been prima facie obvious to modify Yasumoto et al. as taught by Matsushita to obtain the invention as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited art of interest.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784